FOR PUBLICATION                      FILED
                      UNITED STATES COURT OF APPEALS                     JUL 27 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: HYUNDAI AND KIA FUEL                    No.   15-56014
ECONOMY LITIGATION,
                                               D.C. No.
------------------------------                 2:13-ml-02424-GW-FFM
                                               Central District of California,
 KEHLIE R. ESPINOSA; NICOLE MARIE              Los Angeles
HUNTER; JEREMY WILTON; KAYLENE
P. BRADY; GUNTHER KRAUTH; ERIC                 ORDER
GRAEWINGHOLT; REECE PHILIP
THOMSON; ALEX MATURANI;
NILUFAR REZAI; JACK ROTTNER;
LYDIA KIEVIT; REBECCA SANDERS;
BOBBY BRANDON ARMSTRONG;
SERGIO TORRES; RICHARD
WOODRUFF; MARSHALL LAWRENCE
GORDON; JOEL A. LIPMAN; JAMES
GUDGALIS; MARY P. HOESSLER;
STEPHEN M. HAYES; BRIAN REEVES;
SAM HAMMOND; MARK LEGGETT;
EDWIN NAYTHONS; MICHAEL
WASHBURN; IRA D. DUNST; BRIAN
WEBER; KAMNEEL MAHARAJ; KIM
IOCOVOZZI; HERBERT J. YOUNG;
LINDA HASPER; LESLIE BAYARD;
TRICIA FELLERS; ORLANDO ELLIOTT;
JAMES BONSIGNORE; MARGARET
SETSER; GUILLERMO QUIROZ;
DOUGLAS KURASH; ANDRES
CARULLO; LAURA S. SUTTA;
GEORGIA L. THOMAS; ERIC J. OLSON;
JENNIFER MYERS; TOM WOODWARD;
JEROLD TERHOST; CAMERON JOHN
CESTARO; DONALD BROWN; MARIA
FIGUEROA; CONSTANCE MARTYN;
THOMAS GANIM; DANIEL
BALDESCHI; LILLIAN E. LEVOFF;
GIUSEPPINA ROBERTO; ROBERT
TRADER; SEAN GOLDSBERRY;
CYNTHIA NAVARRO; OWEN
CHAPMAN; MICHAEL BREIN; TRAVIS
BRISSEY; RONALD BURKARD; ADAM
CLOUTIER; STEVEN CRAIG; JOHN J.
DIXSON; ERIN L. FANTHORPE; ERIC
HADESH; MICHAEL P. KEETH; JOHN
KIRK MACDONALD; MICHAEL
MANDAHL; NICHOLAS MCDANIEL;
MARY J. MORAN-SPICUZZA; GARY
PINCAS; BRANDON POTTER; THOMAS
PURDY; ROCCO RENGHINI; MICHELLE
SINGLTEON; KEN SMILEY; GREGORY
M SONSTEIN; ROMAN STARNO;
GAYLE A. STEPHENSON; ANDRES
VILLICANA; RICHARD WILLIAMS;
BRADFORD L. HIRSCH; ASHLEY
CEPHAS; DAVID E. HILL; CHAD
MCKINNEY; MORDECHAI SCHIFFER;
LISA SANDS; DONALD KENDIG;
KEVIN GOBEL; ERIC LARSON; LIN
MCKINNEY; RYAN CROSS; PHILLIP
HOFFMAN; DEBRA SIMMONS;
ABELARDO MORALES; PETER
BLUMER; CAROLYN HAMMOND;
MELISSA LEGGETT; KELLY MOFFETT;
EVAN GROGAN; CARLOS MEDINA;
ALBERTO DOMINGUEZ; CATHERINE
BERNARD; MICHAEL BREIEN; LAURA
GILL; THOMAS SCHILLE; JUDITH
STANTON; RANDY RICKERT; BRYAN
ZIRKEL; JAMES KUNDRAT; ROBERT
SMITH; MARIA KOTOVA; JOSIPA
CASEY; LUAN SNYDER; BEN BAKER;
BRIAN NGUYEN; HATTIE WILLIAMS;


                            2
BILL HOLVEY; LOURDES VARGAS;
KENDALL SNYDER; NOMER MEDINA;
SAMERIA GOFF; URSULA PYLAND;
MARCELL CHAPMAN; KAYE KURASH;
HOLLY AMROMIN; JOHN CHAPMAN;
MARY D'ANGELO; GEORGE RUDY;
AYMAN MOUSA; SHELLY
HENDERSON; JEFFREY HATHAWAY;
DENNIS J. MURPHY; DOUGLAS A.
PATTERSON; JOHN GENTRY; LINDA
RUTH SCOTT; DANIELLE KAY
GILLELAND; JOSEPH BOWE; MICHAEL
DESOUTO,

           Plaintiffs-Appellees,

GREG DIRENZO,

           Petitioner-Appellee,

HYUNDAI MOTOR AMERICA; KIA
MOTORS AMERICA; KIA MOTORS
CORPORATION; GROSSINGER
AUTOPLEX, INC., FKA Grossinger
Hyundai; JOHN KRAFCIK; HYUNDAI
MOTOR COMPANY; SARAH
KUNDRAT,

           Defendants-Appellees,

 v.

CAITLIN AHEARN; ANDREW YORK,

           Objectors-Appellants.




                                   3
In re: HYUNDAI AND KIA FUEL          No.   15-56025
ECONOMY LITIGATION,
                                     D.C. No.
                   In Re,            2:13-ml-02424-GW-FFM

------------------------------

 KEHLIE R. ESPINOSA; NICOLE MARIE
HUNTER; JEREMY WILTON; KAYLENE
P. BRADY; GUNTHER KRAUTH; ERIC
GRAEWINGHOLT; REECE PHILIP
THOMSON; ALEX MATURANI;
NILUFAR REZAI; JACK ROTTNER;
LYDIA KIEVIT; REBECCA SANDERS;
BOBBY BRANDON ARMSTRONG;
SERGIO TORRES; RICHARD
WOODRUFF; MARSHALL LAWRENCE
GORDON; JOEL A. LIPMAN; JAMES
GUDGALIS; MARY P. HOESSLER;
STEPHEN M. HAYES; BRIAN REEVES;
SAM HAMMOND; MARK LEGGETT;
EDWIN NAYTHONS; MICHAEL
WASHBURN; IRA D. DUNST; BRIAN
WEBER; KAMNEEL MAHARAJ; KIM
IOCOVOZZI; HERBERT J. YOUNG;
LINDA HASPER; LESLIE BAYARD;
TRICIA FELLERS; ORLANDO ELLIOTT;
JAMES BONSIGNORE; MARGARET
SETSER; GUILLERMO QUIROZ;
DOUGLAS KURASH; ANDRES
CARULLO; LAURA S. SUTTA;
GEORGIA L. THOMAS; ERIC J. OLSON;
JENNIFER MYERS; TOM WOODWARD;
JEROLD TERHOST; CAMERON JOHN
CESTARO; DONALD BROWN; MARIA
FIGUEROA; CONSTANCE MARTYN;
THOMAS GANIM; DANIEL
BALDESCHI; LILLIAN E. LEVOFF;
GIUSEPPINA ROBERTO; ROBERT


                                 4
TRADER; SEAN GOLDSBERRY;
CYNTHIA NAVARRO; OWEN
CHAPMAN; MICHAEL BREIN; TRAVIS
BRISSEY; RONALD BURKARD; ADAM
CLOUTIER; STEVEN CRAIG; JOHN J.
DIXSON; ERIN L. FANTHORPE; ERIC
HADESH; MICHAEL P. KEETH; JOHN
KIRK MACDONALD; MICHAEL
MANDAHL; NICHOLAS MCDANIEL;
MARY J. MORAN-SPICUZZA; GARY
PINCAS; BRANDON POTTER; THOMAS
PURDY; ROCCO RENGHINI; MICHELLE
SINGLTEON; KEN SMILEY; GREGORY
M SONSTEIN; ROMAN STARNO;
GAYLE A. STEPHENSON; ANDRES
VILLICANA; RICHARD WILLIAMS;
BRADFORD L. HIRSCH; ASHLEY
CEPHAS; DAVID E. HILL; CHAD
MCKINNEY; MORDECHAI SCHIFFER;
LISA SANDS; DONALD KENDIG;
KEVIN GOBEL; ERIC LARSON; LIN
MCKINNEY; RYAN CROSS; PHILLIP
HOFFMAN; DEBRA SIMMONS;
ABELARDO MORALES; PETER
BLUMER; CAROLYN HAMMOND;
MELISSA LEGGETT; KELLY MOFFETT;
EVAN GROGAN; CARLOS MEDINA;
ALBERTO DOMINGUEZ; CATHERINE
BERNARD; MICHAEL BREIEN; LAURA
GILL; THOMAS SCHILLE; JUDITH
STANTON; RANDY RICKERT; BRYAN
ZIRKEL; JAMES KUNDRAT; ROBERT
SMITH; MARIA KOTOVA; JOSIPA
CASEY; LUAN SNYDER; BEN BAKER;
BRIAN NGUYEN; HATTIE WILLIAMS;
BILL HOLVEY; LOURDES VARGAS;
KENDALL SNYDER; NOMER MEDINA;
SAMERIA GOFF; URSULA PYLAND;
MARCELL CHAPMAN; KAYE KURASH;


                            5
HOLLY AMROMIN; JOHN CHAPMAN;
MARY D'ANGELO; GEORGE RUDY;
AYMAN MOUSA; SHELLY
HENDERSON; JEFFREY HATHAWAY;
DENNIS J. MURPHY; DOUGLAS A.
PATTERSON; JOHN GENTRY; LINDA
RUTH SCOTT; DANIELLE KAY
GILLELAND; JOSEPH BOWE; MICHAEL
DESOUTO,

           Plaintiffs-Appellees,

GREG DIRENZO,

           Petitioner-Appellee,


HYUNDAI MOTOR AMERICA; KIA
MOTORS AMERICA; KIA MOTORS
CORPORATION; GROSSINGER
AUTOPLEX, INC., FKA Grossinger
Hyundai; JOHN KRAFCIK; HYUNDAI
MOTOR COMPANY; SARAH
KUNDRAT,

           Defendants-Appellees,

 v.

ANTONIO SBERNA,

           Objector-Appellant,




                                   6
In re: HYUNDAI AND KIA FUEL          No.   15-56059
ECONOMY LITIGATION
                                     D.C. No.
------------------------------       2:13-ml-02424-GW-FFM

 KEHLIE R. ESPINOSA; NICOLE MARIE
HUNTER; JEREMY WILTON; KAYLENE
P. BRADY; GUNTHER KRAUTH; ERIC
GRAEWINGHOLT; REECE PHILIP
THOMSON; ALEX MATURANI;
NILUFAR REZAI; JACK ROTTNER;
LYDIA KIEVIT; REBECCA SANDERS;
BOBBY BRANDON ARMSTRONG;
SERGIO TORRES; RICHARD
WOODRUFF; MARSHALL LAWRENCE
GORDON; JOEL A. LIPMAN; JAMES
GUDGALIS; MARY P. HOESSLER;
STEPHEN M. HAYES; BRIAN REEVES;
SAM HAMMOND; MARK LEGGETT;
EDWIN NAYTHONS; MICHAEL
WASHBURN; IRA D. DUNST; BRIAN
WEBER; KAMNEEL MAHARAJ; KIM
IOCOVOZZI; HERBERT J. YOUNG;
LINDA HASPER; LESLIE BAYARD;
TRICIA FELLERS; ORLANDO ELLIOTT;
JAMES BONSIGNORE; MARGARET
SETSER; GUILLERMO QUIROZ;
DOUGLAS KURASH; ANDRES
CARULLO; LAURA S. SUTTA;
GEORGIA L. THOMAS; ERIC J. OLSON;
JENNIFER MYERS; TOM WOODWARD;
JEROLD TERHOST; CAMERON JOHN
CESTARO; DONALD BROWN; MARIA
FIGUEROA; CONSTANCE MARTYN;
THOMAS GANIM; DANIEL
BALDESCHI; LILLIAN E. LEVOFF;
GIUSEPPINA ROBERTO; ROBERT
TRADER; SEAN GOLDSBERRY;
CYNTHIA NAVARRO; OWEN


                                 7
CHAPMAN; MICHAEL BREIN; TRAVIS
BRISSEY; RONALD BURKARD; ADAM
CLOUTIER; STEVEN CRAIG; JOHN J.
DIXSON; ERIN L. FANTHORPE; ERIC
HADESH; MICHAEL P. KEETH; JOHN
KIRK MACDONALD; MICHAEL
MANDAHL; NICHOLAS MCDANIEL;
MARY J. MORAN-SPICUZZA; GARY
PINCAS; BRANDON POTTER; THOMAS
PURDY; ROCCO RENGHINI; MICHELLE
SINGLTEON; KEN SMILEY; GREGORY
M SONSTEIN; ROMAN STARNO;
GAYLE A. STEPHENSON; ANDRES
VILLICANA; RICHARD WILLIAMS;
BRADFORD L. HIRSCH; ASHLEY
CEPHAS; DAVID E. HILL; CHAD
MCKINNEY; MORDECHAI SCHIFFER;
LISA SANDS; DONALD KENDIG;
KEVIN GOBEL; ERIC LARSON; LIN
MCKINNEY; RYAN CROSS; PHILLIP
HOFFMAN; DEBRA SIMMONS;
ABELARDO MORALES; PETER
BLUMER; CAROLYN HAMMOND;
MELISSA LEGGETT; KELLY MOFFETT;
EVAN GROGAN; CARLOS MEDINA;
ALBERTO DOMINGUEZ; CATHERINE
BERNARD; MICHAEL BREIEN; LAURA
GILL; THOMAS SCHILLE; JUDITH
STANTON; RANDY RICKERT; BRYAN
ZIRKEL; JAMES KUNDRAT; ROBERT
SMITH; MARIA KOTOVA; JOSIPA
CASEY; LUAN SNYDER; BEN BAKER;
BRIAN NGUYEN; HATTIE WILLIAMS;
BILL HOLVEY; LOURDES VARGAS;
KENDALL SNYDER; NOMER MEDINA;
SAMERIA GOFF; URSULA PYLAND;
MARCELL CHAPMAN; KAYE KURASH;
HOLLY AMROMIN; JOHN CHAPMAN;
MARY D'ANGELO; GEORGE RUDY;


                            8
AYMAN MOUSA; SHELLY
HENDERSON; JEFFREY HATHAWAY;
DENNIS J. MURPHY; DOUGLAS A.
PATTERSON; JOHN GENTRY; LINDA
RUTH SCOTT; DANIELLE KAY
GILLELAND; JOSEPH BOWE; MICHAEL
DESOUTO,

               Plaintiffs-Appellees,

GREG DIRENZO,

               Petitioner-Appellee,

HYUNDAI MOTOR AMERICA; KIA
MOTORS AMERICA; KIA MOTORS
CORPORATION; GROSSINGER
AUTOPLEX, INC., FKA Grossinger
Hyundai; JOHN KRAFCIK; HYUNDAI
MOTOR COMPANY; SARAH
KUNDRAT,

               Defendants-Appellees,

 v.

PERI FETSCH,

               Objector-Appellant.




                                       9
In re: HYUNDAI AND KIA FUEL           No.   15-56061
ECONOMY LITIGATION
                                      D.C. No.
                                      2:13-ml-02424-GW-FFM
------------------------------

 KEHLIE R. ESPINOSA; NICOLE MARIE
HUNTER; JEREMY WILTON; KAYLENE
P. BRADY; GUNTHER KRAUTH; ERIC
GRAEWINGHOLT; REECE PHILIP
THOMSON; ALEX MATURANI;
NILUFAR REZAI; JACK ROTTNER;
LYDIA KIEVIT; REBECCA SANDERS;
BOBBY BRANDON ARMSTRONG;
SERGIO TORRES; RICHARD
WOODRUFF; MARSHALL LAWRENCE
GORDON; JOEL A. LIPMAN; JAMES
GUDGALIS; MARY P. HOESSLER;
STEPHEN M. HAYES; BRIAN REEVES;
SAM HAMMOND; MARK LEGGETT;
EDWIN NAYTHONS; MICHAEL
WASHBURN; IRA D. DUNST; BRIAN
WEBER; KAMNEEL MAHARAJ; KIM
IOCOVOZZI; HERBERT J. YOUNG;
LINDA HASPER; LESLIE BAYARD;
TRICIA FELLERS; ORLANDO ELLIOTT;
JAMES BONSIGNORE; MARGARET
SETSER; GUILLERMO QUIROZ;
DOUGLAS KURASH; ANDRES
CARULLO; LAURA S. SUTTA;
GEORGIA L. THOMAS; ERIC J. OLSON;
JENNIFER MYERS; TOM WOODWARD;
JEROLD TERHOST; CAMERON JOHN
CESTARO; DONALD BROWN; MARIA
FIGUEROA; CONSTANCE MARTYN;
THOMAS GANIM; DANIEL
BALDESCHI; LILLIAN E. LEVOFF;
GIUSEPPINA ROBERTO; ROBERT
TRADER; SEAN GOLDSBERRY;


                                 10
CYNTHIA NAVARRO; OWEN
CHAPMAN; MICHAEL BREIN; TRAVIS
BRISSEY; RONALD BURKARD; ADAM
CLOUTIER; STEVEN CRAIG; JOHN J.
DIXSON; ERIN L. FANTHORPE; ERIC
HADESH; MICHAEL P. KEETH; JOHN
KIRK MACDONALD; MICHAEL
MANDAHL; NICHOLAS MCDANIEL;
MARY J. MORAN-SPICUZZA; GARY
PINCAS; BRANDON POTTER; THOMAS
PURDY; ROCCO RENGHINI; MICHELLE
SINGLTEON; KEN SMILEY; GREGORY
M SONSTEIN; ROMAN STARNO;
GAYLE A. STEPHENSON; ANDRES
VILLICANA; RICHARD WILLIAMS;
BRADFORD L. HIRSCH; ASHLEY
CEPHAS; DAVID E. HILL; CHAD
MCKINNEY; MORDECHAI SCHIFFER;
LISA SANDS; DONALD KENDIG;
KEVIN GOBEL; ERIC LARSON; LIN
MCKINNEY; RYAN CROSS; PHILLIP
HOFFMAN; DEBRA SIMMONS;
ABELARDO MORALES; PETER
BLUMER; CAROLYN HAMMOND;
MELISSA LEGGETT; KELLY MOFFETT;
EVAN GROGAN; CARLOS MEDINA;
ALBERTO DOMINGUEZ; CATHERINE
BERNARD; MICHAEL BREIEN; LAURA
GILL; THOMAS SCHILLE; JUDITH
STANTON; RANDY RICKERT; BRYAN
ZIRKEL; JAMES KUNDRAT; ROBERT
SMITH; MARIA KOTOVA; JOSIPA
CASEY; LUAN SNYDER; BEN BAKER;
BRIAN NGUYEN; HATTIE WILLIAMS;
BILL HOLVEY; LOURDES VARGAS;
KENDALL SNYDER; NOMER MEDINA;
SAMERIA GOFF; URSULA PYLAND;
MARCELL CHAPMAN; KAYE KURASH;
HOLLY AMROMIN; JOHN CHAPMAN;


                           11
MARY D'ANGELO; GEORGE RUDY;
AYMAN MOUSA; SHELLY
HENDERSON; JEFFREY HATHAWAY;
DENNIS J. MURPHY; DOUGLAS A.
PATTERSON; JOHN GENTRY; LINDA
RUTH SCOTT; DANIELLE KAY
GILLELAND; JOSEPH BOWE; MICHAEL
DESOUTO,

           Plaintiffs-Appellees,

GREG DIRENZO,

           Petitioner-Appellee,


HYUNDAI MOTOR AMERICA; KIA
MOTORS AMERICA; KIA MOTORS
CORPORATION; GROSSINGER
AUTOPLEX, INC., FKA Grossinger
Hyundai; JOHN KRAFCIK; HYUNDAI
MOTOR COMPANY; SARAH
KUNDRAT,

           Defendants-Appellees,

  v.

DANA ROLAND,

           Objector-Appellant.




                                   12
In re: HYUNDAI AND KIA FUEL           No.   15-56064
ECONOMY LITIGATION,
                                      D.C. No.
                                      2:13-ml-02424-GW-FFM
------------------------------

KEHLIE R. ESPINOSA; NICOLE MARIE
HUNTER; JEREMY WILTON; KAYLENE
P. BRADY; GUNTHER KRAUTH; ERIC
GRAEWINGHOLT; REECE PHILIP
THOMSON; ALEX MATURANI;
NILUFAR REZAI; JACK ROTTNER;
LYDIA KIEVIT; REBECCA SANDERS;
BOBBY BRANDON ARMSTRONG;
SERGIO TORRES; RICHARD
WOODRUFF; MARSHALL LAWRENCE
GORDON; JOEL A. LIPMAN; JAMES
GUDGALIS; MARY P. HOESSLER;
STEPHEN M. HAYES; BRIAN REEVES;
SAM HAMMOND; MARK LEGGETT;
EDWIN NAYTHONS; MICHAEL
WASHBURN; IRA D. DUNST; BRIAN
WEBER; KAMNEEL MAHARAJ; KIM
IOCOVOZZI; HERBERT J. YOUNG;
LINDA HASPER; LESLIE BAYARD;
TRICIA FELLERS; ORLANDO ELLIOTT;
JAMES BONSIGNORE; MARGARET
SETSER; GUILLERMO QUIROZ;
DOUGLAS KURASH; ANDRES
CARULLO; LAURA S. SUTTA;
GEORGIA L. THOMAS; ERIC J. OLSON;
JENNIFER MYERS; TOM WOODWARD;
JEROLD TERHOST; CAMERON JOHN
CESTARO; DONALD BROWN; MARIA
FIGUEROA; CONSTANCE MARTYN;
THOMAS GANIM; DANIEL
BALDESCHI; LILLIAN E. LEVOFF;
GIUSEPPINA ROBERTO; ROBERT
TRADER; SEAN GOLDSBERRY;


                                 13
CYNTHIA NAVARRO; OWEN
CHAPMAN; MICHAEL BREIN; TRAVIS
BRISSEY; RONALD BURKARD; ADAM
CLOUTIER; STEVEN CRAIG; JOHN J.
DIXSON; ERIN L. FANTHORPE; ERIC
HADESH; MICHAEL P. KEETH; JOHN
KIRK MACDONALD; MICHAEL
MANDAHL; NICHOLAS MCDANIEL;
MARY J. MORAN-SPICUZZA; GARY
PINCAS; BRANDON POTTER; THOMAS
PURDY; ROCCO RENGHINI; MICHELLE
SINGLTEON; KEN SMILEY; GREGORY
M SONSTEIN; ROMAN STARNO;
GAYLE A. STEPHENSON; ANDRES
VILLICANA; RICHARD WILLIAMS;
BRADFORD L. HIRSCH; ASHLEY
CEPHAS; DAVID E. HILL; CHAD
MCKINNEY; MORDECHAI SCHIFFER;
LISA SANDS; DONALD KENDIG;
KEVIN GOBEL; ERIC LARSON; LIN
MCKINNEY; RYAN CROSS; PHILLIP
HOFFMAN; DEBRA SIMMONS;
ABELARDO MORALES; PETER
BLUMER; CAROLYN HAMMOND;
MELISSA LEGGETT; KELLY MOFFETT;
EVAN GROGAN; CARLOS MEDINA;
ALBERTO DOMINGUEZ; CATHERINE
BERNARD; MICHAEL BREIEN; LAURA
GILL; THOMAS SCHILLE; JUDITH
STANTON; RANDY RICKERT; BRYAN
ZIRKEL; JAMES KUNDRAT; ROBERT
SMITH; MARIA KOTOVA; JOSIPA
CASEY; LUAN SNYDER; BEN BAKER;
BRIAN NGUYEN; HATTIE WILLIAMS;
BILL HOLVEY; LOURDES VARGAS;
KENDALL SNYDER; NOMER MEDINA;
SAMERIA GOFF; URSULA PYLAND;
MARCELL CHAPMAN; KAYE KURASH;
HOLLY AMROMIN; JOHN CHAPMAN;


                           14
MARY D'ANGELO; GEORGE RUDY;
AYMAN MOUSA; SHELLY
HENDERSON; JEFFREY HATHAWAY;
DENNIS J. MURPHY; DOUGLAS A.
PATTERSON; JOHN GENTRY;
DANIELLE KAY GILLELAND; JOSEPH
BOWE; MICHAEL DESOUTO,

           Plaintiffs-Appellees,

GREG DIRENZO,

           Petitioner-Appellee,



HYUNDAI MOTOR AMERICA; KIA
MOTORS AMERICA; KIA MOTORS
CORPORATION; GROSSINGER
AUTOPLEX, INC., FKA Grossinger
Hyundai; JOHN KRAFCIK; HYUNDAI
MOTOR COMPANY; SARAH
KUNDRAT,

           Defendants-Appellees.

 v.

LINDA RUTH SCOTT,

           Objector-Appellant.




                                   15
In re: HYUNDAI AND KIA FUEL                     No.    15-56067
ECONOMY LITIGATION
                                                D.C. No.
------------------------------                  2:13-ml-02424-GW-FFM

JOHN GENTRY; LINDA RUTH SCOTT;
DANIELLE KAY GILLELAND; JOSEPH
BOWE; MICHAEL DESOUTO,

                   Plaintiffs,

and

JAMES BEN FEINMAN,

                   Appellant,

  v.

HYUNDAI MOTOR AMERICA; KIA
MOTORS AMERICA; KIA MOTORS
CORPORATION; GROSSINGER
AUTOPLEX, INC., FKA Grossinger
Hyundai; JOHN KRAFCIK; HYUNDAI
MOTOR COMPANY; SARAH
KUNDRAT,

                   Defendants-Appellees.

THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel disposition in these cases shall

not be cited as precedent by or to any court of the Ninth Circuit.


                                           16
      Judges Wardlaw and Callahan did not participate in the deliberations or vote

in these cases.




                                       17